Judgment modified by allowing plaintiffs the item of $5,000 heretofore allowed by Mr. Justice Delehanty, appeal from whose order was dismissed by this court [See Matter of Peyser, 208 App. Div. 846], and by allowing $100 for services and expenses in procuring the dismissal of the appeal from said order, and further by allowing plaintiffs the taxable costs of this action, payable out of the estate, and as so modified affirmed, with costs of this appeal to the appellants payable out of the estate. No opinion. Settle order on notice. Present — Dowling, Merrell, McAvoy and Martin, JJ.